Citation Nr: 1419767	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for paraspinal tendonitis of the lumbar spine (back disability), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability evaluation for residuals of the right fifth toe arthroplasty (right toe disability), currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for psudofolliculitis barbae.  

4.  Entitlement to an initial, staged disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to April 28, 2011, to include a rating in excess of 50 percent prior to December 4, 2009.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated December 2007 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was initially scheduled for a hearing before the Board; however, the Veteran cancelled his hearing request in a subsequent written statement.  Therefore, his hearing request was withdrawn and appellate review may continue.  38 C.F.R. § 20.704.

These issues were previously before the Board in November 2012, and were remanded for further development.  Specifically, the Board requested updated medical records be obtained, and new VA examinations be provided.  The Board finds these requested actions were completed, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

As stated in the November 2012 decision, in a November 2012 informal hearing presentation the Veteran's representative alleged clear and unmistakable error in the May 2009 rating decision regarding the effective date for total disability based on individual unemployability (TDIU).  This issue is referred to the RO for initial consideration.
FINDINGS OF FACT

1.  The Veteran did not have unfavorable ankylosis of the back at any point during the period on appeal, or intervertebral disc syndrome with incapacitating episodes with a total duration of six weeks during any 12 month period, or objective evidence of neurological deficits due to the back condition.

2.  The Veteran did not have amputation of a toe other than great, or claw foot which cased all toes tending to dorsiflexion at any point during the period on appeal.

3.  The Veteran did not have scars of the head, face, or neck with one characteristic of disfigurement, scars that were unstable or painful, or dermatitis or eczema or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks at any point during the period on appeal.

4.  The Veteran did not have PTSD with deficiencies in most areas prior to December 4, 2009, and did not have total occupational and social impairment prior to April 28, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's service-connected lumbar spine have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.71a Diagnostic Code 5243, 5237 (2013).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected residuals of the right fifth toe arthoplasty have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.71a Diagnostic Codes 5172, 5278, 4.118 Diagnostic Codes 7801-02, 7804 (2013).

3.  The criteria for compensable rating for the Veteran's service-connected pseudofolliculitis barbae have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.118 Diagnostic Codes 7800, 7804, 7806 (2013).

4.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD prior to April 28, 2011, to include a rating in excess of 50 percent prior to December 4, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his back disability, right toe disability, pseudofolliculitis barbae, and PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back

The Veteran is seeking an increased rating for his back disability, currently rated 40 percent under Diagnostic Code 5024-5237 for tenosynovitis rated based on limitation of motion.  In order to receive a higher, 50 percent rating, based on limitation of motion, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  "Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

A higher 60 percent rating may also be warranted of Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks during the past year.  Id., DC 5243.  

As will be discussed, the evidence does not establish the Veteran met either of these criteria, and an increased rating is denied.

In a December 2008 written statement, the Veteran described his back disability caused "significant limitation" in range of motion, "problems with locomotion," abnormal gait, abnormal posture, and "significant" and "extreme" pain.

Treatment records reflect the Veteran attended physical therapy for his back throughout 2007.  In May, his truck range of motion was flexion to 10 percent of normal and extension to 20 percent of normal.  His lower back could move 40 percent of normal bilaterally.  In August, his physical therapist noted his range of motion was limited by pain, and the Veteran could only reach to 63cm from the floor upon flexion.  Despite this documented limitation of motion, he continued to have motion in his back, and no unfavorable ankylosis was shown.

In September 2007, the Veteran was provided with a VA examination.  He reported experiencing stiffness in the morning and after prolonged sitting, but no weakness.  He described an aching, sharp, and sticking pain, estimated severity level of 7 out of 10, that was constant and traveled to his upper back and legs.  This pain was particularly elicited by physical activity and cold weather, and was relieved by rest, medication, and heat.  The examiner opined the Veteran's back disability did not cause incapacitation.  His posture was normal, although gait was abnormal with limping on the right foot.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 25 degrees bilaterally, with pain at end range in all directions.  No additional limitation was demonstrated after repetitive use.  The examiner also specifically opined the Veteran did not have IVDS.

Therefore, the result of this examination demonstrated the Veteran retained some motion in all directions, and therefore did not have ankylosis of the back.  The report also reflects the Veteran did not have IVDS with any incapacitating episodes.  Accordingly, an increased rating was not warranted.

In December 2008, the Veteran reported his back pain was worse with the onset of cold weather.  He continued to seek treatment for his back pain throughout 2009.  In September of that year, range of motion in trunk was limited to 50 percent of expected and was painful, and leg reflexes were slightly decreased bilaterally.  However, sensory testing was within normal limits bilaterally.  

In December 2009, the Veteran was provided with an additional VA examination.  He reported experiencing stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness in his back.  He also reported a constant pain in his back which traveled down his legs to his feet.  The examiner noted the Veteran had not been hospitalized for his back disability.  Range of motion testing revealed flexion to 20 degrees, extension to 5 degrees, lateral flexion to 2 degrees bilaterally, and rotation to 10 degrees bilaterally, with pain at end range in all directions.  No additional functional loss was noted after repetitive use.  Sensory testing also revealed no deficits, and reflexes in his legs were normal bilaterally.  The examiner opined the Veteran did not have IVDS.  An MRI from that same month revealed posterior disk herniation at L4.

In 2011 the Veteran began to receive routine epidural injections in his back to treat his pain.

In January 2013, the Veteran was provided with an additional examination.  The examiner reviewed the Veteran's claims file, personally interviewed and examined the Veteran.  The Veteran reported that after service he worked as a truck driver but due to his degenerative disc disease of the low back could no longer drive; he said his "back cost him his whole career."  He estimated he could stand for 5 minutes until he felt fatigue and his back started aching, and was able to walk 20 feet.  Pain was 3-4/10 at rest and 8-9/10 with movement.  He used a back brace and cane.  He also reported flare ups occurred during changing and cold weather.

Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, and lateral flexion and rotation each to 15 degrees bilaterally, with pain in end range of motion in all directions.  Testing after repetitive use revealed no additional limitation of motion.  The examiner opined guarding or muscle spasm was present, but did not result in abnormal gait or spinal contour.  Muscle strength was 3/5, active movement against gravity, with no muscle atrophy.  Reflexes and sensory exam were normal, although he was unable to perform straight leg raising test.  No radicular pain, other radiculopathy symptoms, or other neurological abnormalities were noted.  The examiner opined the Veteran had IVDS, but had no incapacitating episodes in the past year.  He also noted arthritis was documented in imaging studies.  Finally, the examiner opined the Veteran's back condition was unchanged, and under control with medication, but did impact his ability to work.  

Based on this most recent examination, the Veteran still did not demonstrate ankylosis of the back or IVDS with incapacitating episodes.  Accordingly, a higher rating was not warranted at any point during the period on appeal.  There is no doubt that the Veteran has limitation of motion of the spine, pain on motion, and functional limitations.  The 40 percent rating in effect recognizes these symptoms.  The only way to get a higher rating is if he has ankylosis (fixation) of the spine or IVDS with incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  These criteria are simply not met here.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of either knee under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

However, at all three VA examinations the examiners specifically performed repetitive motion testing, but no additional loss of range of motion was noted.  Therefore, the Veteran consistently demonstrated pain-free range of motion beyond what was required for a higher rating.  As the DeLuca considerations were specifically contemplated in the rating assigned, they do not constitute a basis for an increased rating.

The regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  However, as will be discussed, the evidence does not establish that the Veteran had a separate neurologic disability at any point during the course of his appeal as a result of his service-connected back disability

Review of the Veteran's record from the period on appeal does show some complaints of radiating pain.  For example, in his 2009 examination the Veteran reported his back pain traveled down to his legs and feet.  However, no neurological impairment was actually diagnosed at this examination, or at any other point during the period on appeal.  Instead, at his most recent examination, the Veteran demonstrated normal reflexes and sensory responses.  Although he was unable to perform the straight leg raising test, the examiner specifically opined the Veteran did not exhibit any symptoms of radiculopathy or any other neurological abnormality as a result of his back disability.  As such, while the Veteran voiced some complaints of radiating pain, objective medical testing consistently failed to lead to the diagnosis of any separate neurologic disability.  Therefore, a separate or higher rating for a neurological disability as a result of his back disability is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain, especially upon use, and fatigue.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Right Toe

The Veteran is also seeking an increased rating for his service-connected right toe disability, currently rated 10 percent under Diagnostic Code 5172.  Per the RO's December 2007 rating decision, the current 10 percent rating is assigned based on pain following a healed injury.  A higher, 20%, rating is not warranted unless the evidence establishes the Veteran has amputation of one or two toes, other than the great, with removal of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5172.

Under other diagnostic codes relating to the toes, a higher 20 percent rating may be warranted when there is claw foot (pes cavus) which causes all toes tending to dorsiflexion in one foot.  DC 5278.

Finally, a compensable rating may also be assigned based on scarring if the scar is deep and nonlinear, superficial and covering an area of 929 sq. cm, or unstable and painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801-02, 7804.  However, as will be discussed, the evidence does not establish the Veteran's right toe condition warranted a higher rating under any of these codes at any point during the period on appeal.

In a December 2008 written statement, the Veteran asserted his right toe disability caused problems with locomotion as his toe was difficult to walk on.  He described his right toe was one inch shorter than that on his left foot, and caused chronic pain.  

In September 2007, the Veteran was provided with a VA examination.  He reported an aching and sharp pain in his right fifth toe which occurred constantly, at an estimated severity level of 8/10, that traveled to rest of his right foot.  This pain was elicited by physical activity and stress, and was relieved by rest.  The examiner noted his 1984 surgery corrected valgus deformity, but resulted in partial amputation of the distal phalanx.  His disability was treated with physical therapy and ultrasound.  The examiner opined this disability caused functional impairment by limiting weight bearing due to pain.  A superficial scar at dorsum base of his toe measured about 1cm by .1cm, much smaller than the area contemplated by a compensable rating.  Additionally no amputation or claw foot was documented, and therefore the Veteran did not meet the criteria for a higher rating.

He attended physical therapy for his right toe in 2008.  In July, a private physician opined the Veteran had nerve entrapment in the scar tissue of his toe.  However, sensory testing from the VA in June 2008 revealed normal sensation without paresthesias and normal muscle tone.

In December 2009, the Veteran was provided with a second VA examination.  He 
reported peripheral neuropathy of the right fifth toe with constant, localized pain described as burning and aching.  He also reported swelling, fatigue, and weakness while standing or walking.  Upon examination, the examiner noted no hammer toes, hallux valgus, or hallux rigidus.  The Veteran had no limitation with standing or walking, and no support was required in his shoes.  The examiner opined the Veteran's condition was asymptomatic.  A linear scar on dorsum of right little toe measured 1cm by .1cm, and did not limit the Veteran's motion.

Therefore, the results of this examination report again reflect the Veteran did not meet the criteria for a higher rating.

Finally, a third examination was provided in January 2013.  The examiner diagnosed the Veteran with a painful right fifth toe post operation in-service.  The Veteran reported his toe did not move, but was painful and red, throbbing with pain at a severity level of 6-8/10 with walking.  He also reported numb tingling resulted from weight bearing, and about once a week pain radiated to his right ankle.  He reported that due to increased pain, he had to cut a hole in his socks to avoid rubbing on his toe, and had to lubricate the area daily.  He also claimed he lost balance while walking due to his toe.

Upon examination, the examiner noted the Veteran's toe looked deformed, which was confirmed by the included photograph.  However, the examiner opined there was no hallux valgus, hammer toes, hallux rigidus, claw foot, malunion of tarsal or metatarsal, or bilateral weak foot.  He also opined there were no scars which were painful, unstable, or covered an area greater than 39 square cm.  The examiner opined the Veteran's right toe disability had no impact on his ability to work.

Therefore, the medical records do not establish the Veteran met any of the criteria for a higher rating for his right fifth toe.  His toe was not amputated, he did not have claw foot, and did not have a superficial scar covering an area greater than 929 sq. cm.  Therefore, a higher rating was not warranted at any point during the period on appeal.

The Board has again considered whether referral for consideration of an extraschedular rating is warranted.  The Board concedes that some symptoms described by the Veteran, including the need to cut a hole in his socks to avoid painful rubbing, is not contemplated by the schedular rating criteria assigned.

However, even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's toe disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for his toe disability at any point during the period on appeal.  As to employment, the most recent VA examiner specifically opined the Veteran's toe disability had no impact on his ability to work, and therefore does not constitute marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.

Pseudofolliculitis barbae

The Veteran's pseudofolliculitis barbae (PFB) is currently assigned a noncompensable under Diagnostic Code 7899-7813 for disfigurement of the head, face, or neck.  A compensable rating is warranted if the evidence establishes:

* Scars of the head, face, or neck with one characteristic of disfigurement
* One or two scars that are unstable or painful
* Dermatitis or eczema effecting at least 5 percent of the entire body or exposed area, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks

In a December 2008 written statement, the Veteran described experiencing chronic PFB which caused his face and neck to be extremely painful and sensitive, as well as exudation and itching.  He stated he could not wear turtlenecks or other clothing that touched his face or neck.  He treated his disability with daily topical medication.

A June 2007 dermatology consult noted scattered papules/pustules in Veteran's beard region, as well as erythematous to violaceous patch on his occipital scalp.  The physician opined the only cure for the Veteran's PFB was laser hair removal or growing a beard, and gave the Veteran medicated creams to manage his disability.

In September 2007, the Veteran was provided with a VA examination.  He reported experiencing exudation, itching, and burning pain.  He noted these symptoms occurred constantly, and were further aggravated by exposure to sun light.  The examiner opined there was no ulcer formation, shedding, or crusting.  He noted the Veteran's PFB involved areas exposed to sun, including his face, but not his hands, neck, or head.  He opined the Veteran's disability was treated with topical medication, and had resolved.  The examiner opined the Veteran's only impairment from this disability was he was unable to shave.  

In December 2009, the Veteran was provided with a second VA examination.  The examiner noted PFB over Veteran's face and neck, which was worse after shaving.  The Veteran described an itching face and neck, but no exudation, ulcer formation, shedding, or crusting.  He reported his symptoms occurred intermittently, up to once a month, and lasting one week at a time.  During flare-ups he was unable to rest his face and neck on a pillow.  His disability was treated with topical corticosteroids only over the past twelve months.

In a June 2011 written statement, the Veteran listed the medications he used for his skin disability, which were all topical creams.

In January 2013, the Veteran was provided with a third VA examination.  The examiner noted the Veteran had seborrheic dermatitis since 2007, and razor bumps since 1983.  He noted an area over the left jaw with folliculitis was an estimated 3 cm by 3 cm in size.  The Veteran treated his disability with topical corticosteroids, including hydrocortisone/desonide, for six weeks or more, but not constant.  He also used benzoid for seborrheic dermatitis constantly or near-constant.  The examiner opined the Veteran's skin disability had no impact on his ability to work.

Based on the foregoing, the evidence does not establish the Veteran experienced the criteria associated with a higher rating at any point during the period on appeal.   No scars were noted, and his disability was treated with only topical medicated creams.  Therefore, the Veteran's appeal for an increased rating is denied.

The Board has again considered whether referral for consideration of an extraschedular rating is warranted.  The Board concedes that some symptoms described by the Veteran, including the inability to rest his head on a pillow during an outbreak, are not contemplated by the schedular rating criteria.

However, even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board finds that Thun step two is not satisfied.  The Veteran's PFB does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for his PFB at any point during the period on appeal.  As to employment, the most recent VA examiner specifically opined the Veteran's PFB had no impact on his ability to work, and therefore does not constitute marked interference with employment.  Thus, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.

PTSD

Finally, the Veteran is seeking an increased rating for his service-connected PTSD.  This disability was assigned an initial 50 percent rating, which was increased to 70 percent effective December 2009, and to the schedular maximum of 100 percent on March 29, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

50 percent from July 2008

Medical records reflect the Veteran sought consistent psychiatric treatment throughout the summer of 2008.  He reported dissatisfaction with staying home and not working, but stated he had to quit his previous job due to interpersonal difficulties.  He also reported problems with his wife, but showed improvement in sleep on new medication.  He also demonstrated continued improvement in mood and overall perspective.  The treating medical professionals noted he presented as well groomed, with good eye contact, normal speech, intact memory, and linear thought processes.  No delusions, paranoia, or hallucinations were noted.  GAF scores ranging from 60-65 were assigned, suggesting mild to moderate symptoms.

Throughout the fall and winter of 2008, the Veteran reported increased symptoms.  He spent most of his time occupied with school and taking care of his house and daughter.  A treating physician noted he was motivated to work on his difficulties, and showed some improvement noted with medication.  The Veteran was consistently noted to be oriented to all spheres and well groomed, with good eye contact.  His thought processes were linear, speech was normal in tone and volume, and memory was intact.  He was diagnosed with chronic PTSD that was moderate to severe.  GAF scores of 63 and 64 were assigned, suggesting continued mild symptoms.

In a March 2009 written statement, the Veteran described experiencing panic attacks three to four times per week.  He reported he was let go as a truck driver after getting in a fight with his boss.  He avoided large groups of people, for example his wife did all the shopping.  He also described other symptoms of hypervigilance, for example he doesn't like his back to be exposed toward anyone.

In April 2009, the Veteran was provided with a VA examination.  He reported experiencing nightmares, anxiety, difficulty falling asleep, intrusive thoughts during waking hours, and feeling socially withdrawn.  He spent most of his time at home.  He last worked in 2006, when he felt it was best to leave due to conflict with supervisors and co-workers.  He described himself as argumentative and impatient, but with no history of physical fights.  He was watchful and suspicious in public.  The examiner noted the Veteran wore sunglasses throughout the meeting, but he maintained eye contact.  He was cooperative and polite, and the examiner considered him to be truthful and reliable.  His speech and thought processes were normal, and no psychomotor abnormalities were demonstrated.  He was oriented to all spheres, demonstrated a good memory, and mood and affect were somber.  The examiner opined he was capable of performing simple and repetitive work in a supportive environment, but would not be able to meaningfully interact with other people without becoming irritable and angry.  A GAF score of 50 was assigned, suggesting serious symptoms.

In the summer of 2009, the Veteran attended daily group therapy.  He also received treatment for substance abuse, and had been sober from alcohol for sixteen months.  He reported improvement with medication and therapy and stated, "I am doing alright."  His sleep was also improved; while he previously slept for 1-2 hours a night, he was now sleeping up to 4 hours a night.  He reported continued trust issues, including limited friends; which is why he preferred one on one therapy to groups.  He also endorsed experiencing nightmares once a week.  He reported he had a good relationship with his wife and four year old daughter.  Treating medical professionals noted he was neatly dressed, maintained good eye contact, demonstrated no psychomotor disturbance, his speech was clear and normal, and his mood was stable with congruent affect.  The Veteran denied experiencing any suicidal ideation, hallucinations, or paranoia.  GAF scores of 60 were assigned, suggesting moderate symptoms.

Therefore, medical records suggest the Veteran's symptoms increased in severity during the spring and summer of 2009.  However, these records do not establish he met the criteria for several of the symptoms associated with a higher rating at this time.  For example, he was still able to maintain a good relationship with his family, denied suicidal ideation, spoke with logical speech, and did not experience near-continuous panic, spatial disorientation, or neglect of personal appearance.  Because the Veteran did not meet many of the criteria associated with 70 percent rating, an increased rating was not warranted at this time.

70 percent from December 2009

In December 2009, Veteran was seen by new physician.  He reported feeling sad, experiencing difficulty sleeping, feeling hopeless, and experiencing suicidal thoughts without intention or plan.  A few months ago, he got into an argument with another participant in group therapy and was asked not to return.  He presented as adequately groomed, and spoke with normal rate, rhythm, and volume.  However, he did not maintain eye contact and demonstrated mild psychomotor retardation.  His mood and affect were depressed, although his thought process remained organized and linear.  A GAF score of 50 was assigned, suggesting serious symptoms.

In his written substantive appeal that same month, the Veteran described experiencing hallucinations in which he heard people screaming and smelled burnt flesh.  He reported he had to withdraw from group therapy due to his argumentative nature and confrontations with other patients, three of which required police involvement this year.

Therefore, the evidence from December 2009 demonstrated the Veteran began to experience the symptoms associated with a higher 70 percent rating for the first time during the period on appeal, including irritability, poor eye contact, psychomotor retardation, and possible impaired impulse control.  Accordingly, the higher rating assigned at this time was appropriate.

In January 2010, the Veteran reported experiencing a good relationship with his wife and daughter, although he expressed guilt about his inability to enjoy the time he spent with his daughter.  He otherwise reported feeling depressed and hopeless.  He also endorsed experiencing vivid dreams, flashbacks, and feeling isolated and withdrawn.  He denied any suicidal ideation.  The Veteran presented as adequately groomed, but with very poor eye contact and mild psychomotor retardation.  His speech was slow in rate and volume, his mood was depressed, and his affect was moderately blunted.  The examiner opined his concentration was good, but his insight and judgment were limited.  He assigned a GAF score of 50, suggesting continued serious symptoms.

The Veteran reported mostly the same symptoms again in February 2010, and a GAF score of 52 was assigned.

In November 2010, the Veteran reported he was learning to manage his anger issues better.  However, he was still bothered by nightmares and intrusive thoughts, which resulted in poor sleep.  He denied any active suicidal thoughts.  He presented as casually dressed, with good eye contact, normal speech, fair concentration, but poor memory.  The medical professional opined his insight and judgment were fair, and assigned a GAF score of 48, suggesting serious symptoms.

While the medical evidence from this period continued to reflect the Veteran experienced the symptoms of serious PTSD, the Board finds he did not yet meet the criteria for a higher, 100 percent rating.  For example, the Veteran was still able to maintain a good relationship with his family, and was not found to be in danger of hurting himself or others.  He presented with good hygiene, and was oriented to all spheres.  Finally, his speech was noted to be normal.  Therefore, the Board finds a higher rating was not warranted at this time.

Effective April 2011, the Veteran was assigned a 100 percent rating, the maximum schedular rating assigned for PTSD.  Because the 100 percent rating is the highest rating the Veteran could receive, further discussion of this period is not warranted.

Based on the foregoing, the Board finds the staged PTSD ratings currently assigned were appropriate, and the Veteran's appeal for a higher rating is denied.

The Board has again considered whether referral for consideration of an extraschedular rating was warranted.  However, the medical evidence fails to establish anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  His main symptoms included complaints of social isolation, hypervigilance, and difficulties sleeping, including nightmares.  As discussed above, these symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Regarding all of the foregoing, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has also considered the VA's duty to maximize a claimant's benefits, including possible entitlement to special monthly compensation in addition to a schedular total disability rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Board notes the Veteran was previously awarded TDIU, which ceased when he was awarded a schedular total combined disability.  He also receives special monthly compensation under section S based on his 100 percent PTSD rating with additional service-connected disabilities which are independently ratable at 60 percent or more.  Therefore, the Board finds the Veteran already receives the maximum benefits allowable.  Accordingly, the issue of entitlement to TDIU is moot and no additional adjudication on this matter is required.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in August 2007 and July 2008 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  These letters also informed the Veteran how disability ratings and effective dates were established prior to the initial adjudication of the respective claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was scheduled for a hearing before the Board, but in an October 2012 written statement he cancelled his scheduled hearing, and did not request a rescheduled hearing.  Accordingly, no hearing was required.  See  38 C.F.R. § 20.704. 

The Veteran was also provided several VA examinations, most recently in January 2013.  The reports of all his examinations have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the Veteran's appeals.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issues with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER
The appeals are denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


